ON MOTION TO REVIEW ORDER FOR STAY
PER CURIAM.
Having heard oral argument and considered the trial court’s order granting stay of proceeding pending appeal provided the Respondent/husband post bond in the amount of $10,000.00 within thirty days, we conclude that the trial court was correct in setting bond in this amount. However, the order should have provided that the husband’s entire equity in the house together with his stock interest could be used in lieu of a cash or surety bond.
Affirmed in part and reversed in part.